J-S19019-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

BRITTANY MAUGER                                   IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                          Appellee

                     v.

CHRISTIAN J. GENUARDI

                          Appellant                    No. 1916 EDA 2014


                 Appeal from the Order Entered June 13, 2014
             In the Court of Common Pleas of Montgomery County
                   Domestic Relations at No(s): 2007-13058


BEFORE: STABILE, J., JENKINS, J., and MUSMANNO, J.

MEMORANDUM BY JENKINS, J.:                             FILED APRIL 07, 2015

      Appellant Christian J. Genuardi (“Father”) appeals pro se from the

order entered in the Montgomery County Court of Common Pleas, which

dismissed Father’s support exceptions. We affirm.

      Appellant and Appellee Brittany Mauger (“Mother”) are the natural

parents of a child born out of wedlock on October 7, 2006. Mother filed her

first petition for custody on June 5, 2007.          Although there has been

extensive litigation over the custody of the child since the initial petition, the

trial court summarizes the relevant procedural history of this appeal as

follows:

           [Father] filed a petition to modify support in the Domestic
           Relations Office (“DRO”) on December 16, 2013. The
           Support Master issued a recommendation dated March 13,
           2014. On April 4, 2014, [Father] filed exceptions to the
           Support Master’s recommendation.
J-S19019-15


          The court issued two (2) orders dated April 28, 2014. One
          of the orders scheduled [Father’s] support exceptions for a
          hearing on June 11, 2014.       The second order was a
          discovery order that directed the parties to bring certain
          documents with them to the hearing on June 11, 2014.

          [Father] failed to comply with the discovery order in that
          he did not bring all of the documents set forth in the
          discovery order. As a result, we dismissed [Father’s]
          support exceptions by order entered on June 13, 2014.

          On July 7, 2014, [Father] filed an appeal from the June 13,
          2014. By order entered on July 18, 2014, we directed
          [Father] to file a concise statement of matters complained
          of on appeal.

          [Father] complied with that order and filed his concise
          statement on August 7, 2014.

Trial Court Opinion (“T.C.O.”), filed September 4, 2014, at 1-2 (unnecessary

capitalization omitted).

       Father fails to articulate an issue for our review in his pro se brief by

failing to include a statement of issues presented.1

____________________________________________


1
   However, in his Pa.R.A.P. 1925(b) statement, Father preserved the
following issues:

          A. July 27, 2012 Appeals Administrative Law Judge Harry
             C. Taylor ruled that Appellant was and is permanently
             disabled as of 2009 and Appellant remains disabled.
             Appellant has no earning capacity or capability nor does
             Appellant have gross or net income.

          B. Appellant is receiving SSI Benefits which is a needs
             based program; Master Coacher chose to ignore the
             rule p.a. code 1910.16-2 E defined by support law 23
             Pa. C.S.A ss 4302 “official Note (1)

(Footnote Continued Next Page)


                                           -2-
J-S19019-15



      We observe:

          “When briefing the various issues that have been
          preserved, it is an appellant’s duty to present arguments
          that are sufficiently developed for our review. The brief
          must support the claims with pertinent discussion, with
          references to the record and with citations to legal
          authorities.” Commonwealth v. Hardy, 918 A.2d 766,
          771 (Pa.Super.2007), appeal denied, 940 A.2d 362
          (Pa.2008) (citations omitted); Commonwealth v.
          Whitaker, 30 A.3d 1195, 1197 n. 7 (Pa.Super.2011);
          Pa.R.A.P. 2119(b). We “will not act as counsel and will not
          develop arguments on behalf of an appellant. Moreover,
          when defects in a brief impede our ability to conduct
          meaningful appellate review, we may dismiss the appeal
          entirely or find certain issues to be waived.” Hardy, 918
A.2d at 771.



                       _______________________
(Footnote Continued)

          C. The March 18, 2014 Masters report also unlawfully
             utilized SSI Benefits for calculation of support without
             consideration of the Self-Support Reserve or any living
             expenses. Rule 1910.16-2E. For unfounded reasons,
             Master Coacher divined an earning capacity of
             $1,919.47 per month for Appellant who is held to an
             unexplainable earning capacity of $2,400 monthly gross
             this calculation is mathematically defective and
             incorrect.

          D. Master Coacher also factored costs of childcare provided
             to her in her calculations which Appellant discovered
             were     inaccurate/false     expenses.          Brittany
             Mauger/Plaintiff provided falsified documentation to the
             court and Master Coacher that her monthly cost of
             daycare was $600 when in fact it was $400. This
             exacerbates the miscalculations on the part of Master
             Coacher.

Father’s Pa.R.A.P. 1925(b) statement (verbatim).



                                            -3-
J-S19019-15


In re R.D., 44 A.3d 657, 674 (Pa.Super.2012), appeal denied, 56 A.3d 398

(Pa.2012).

      “It is the appellant who has the burden of establishing [his]

entitlement to relief by showing that the ruling of the trial court is erroneous

under the evidence or the law. Where the appellant has failed to cite any

authority in support of a contention, the claim is waived.”          Lerner v.

Lerner, 954 A.2d 1229, 1240 (Pa.Super.2008). Additionally, “[t]his Court

may quash or dismiss an appeal if the appellant fails to conform to the

requirements set forth in the Pennsylvania Rules of Appellate Procedure.”

Wilkins v. Marsico, 903 A.2d 1281, 1284 (Pa.Super.2006), appeal denied,

918 A.2d 747 (Pa.2007) (internal citations omitted).

      “Although this Court is willing to liberally construe materials filed by a

pro se litigant, pro se status confers no special benefit upon the appellant.

To the contrary, any person choosing to represent himself in a legal

proceeding must, to a reasonable extent, assume that his lack of expertise

and legal training will be his undoing.” Id. at 1285.

      The Pennsylvania Rules of Appellate Procedure provide guidelines

regarding the required content of an appellate brief:

         Rule 2111. Brief of the Appellant

         (a) General Rule. The brief of the appellant, except as
         otherwise prescribed by these rules, shall consist of the
         following matters, separately and distinctly entitled and in
         the following order:

             (1) Statement of jurisdiction.

                                      -4-
J-S19019-15


              (2) [Order or other determination in question.]

              (3) [Statement of both the scope of review and the
              standard of review.]

              (4) Statement of the question involved.

              (5) Statement of the case.

              (6) Summary of the argument.

              (7) Argument for the appellant.

              (8) A short conclusion stating the precise relief sought.

              (9) The opinions and pleadings specified in Subdivisions
              (b) and (c) of this rule.

              (10) In the Superior Court, a copy of the statement of
              the matters complained of on appeal filed with the trial
              court pursuant to Rule 1925(b), or an averment that no
              order requiring a Rule 1925(b) statement was entered.

Pa.R.A.P. 2111(a)(1)-(10) (emphasis added).

       Although Father presents us with four pages of argument, he does not

include a statement of the questions involved in his brief. Further, while his

argument appears to challenge the Montgomery County Domestic Relations

Master’s findings of fact and the trial court’s decision to dismiss his

exceptions as a sanction for his discovery violation, he fails to cite any case

law in support of this challenge.2 Father’s pro se status does not remedy his

____________________________________________


2
   We will not act as counsel and develop arguments for Father, who has
failed to meet the burden of establishing entitlement to relief by showing
that the ruling of the trial court is erroneous under the law. See Lerner,
supra.



                                           -5-
J-S19019-15


briefing deficiencies. See Wilkins, supra. Thus, the claims in Father’s brief

are waived.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/7/2015




                                    -6-